Title: From Thomas Jefferson to Caspar Wistar, 4 January 1805
From: Jefferson, Thomas
To: Wistar, Caspar


                  
                     Dear Sir 
                     
                     Washington. Jan. 4. 1805.
                  
                  Mr. T. M. Randolph being desirous of perusing the work of Faujas which I sent you some time ago, if you are done with it, I will ask the favor of you to inclose it to me by post: but if you have any further use for it, he will wait your convenience. have you seen a work of Morveau’s Sur les moyens de desinfecter l’air Etc.? it is a work of great interest to cities subject to infection, to hospitals, vessels, & indeed to the country inhabitants. If you have not seen it I will send it to you by post. Accept affectionate salutations.
                  
                     Th: Jefferson 
                     
                  
               